     Case 1:20-cv-00522-NONE-JLT Document 75 Filed 01/19/21 Page 1 of 3


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   BRUCE D. MCGAGIN, State Bar No. 170146
     Supervising Deputy Attorney General
 3   ETHAN A. TURNER, State Bar No. 294891
     KELLY T. SMITH, State Bar No. 196821
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-6465
      Fax: (916) 322-8288
 7    E-mail: Kelly.Smith@doj.ca.gov
     Attorneys for Defendants, Department of Fish and
 8   Wildlife and Director Charlton H. Bonham

 9
10                             IN THE UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                               CIVIL DIVISION

13

14   APOTHIO, LLC,                                               Case No. 1:20-cv-00522-NONE-JLT
                                                Plaintiff,
15                  v.
16   KERN COUNTY; KERN COUNTY                                    STATE DEFENDANTS’ OPPOSITION
     SHERIFF’S OFFICE; CALIFORNIA                                TO PLAINTIFF’S MOTION FOR LEAVE
17   DEPARTMENT OF FISH AND                                      TO FILE AND NOTICE OF
     WILDLIFE; DONNY YOUNGBLOOD;                                 SUPPLEMENTAL INFORMATION
18   JOSHUA NICHOLSON; CHARLTON H.                               REGARDING DEFENDANTS’
     BONHAM; JOHN DOES #1 THROUGH                                DISCLOSURE OF PROBABLE CAUSE
19   #10, UNKNOWN AGENTS OF THE KERN                             AFFIDAVIT
     COUNTY SHERIFF’S OFFICE; JOHN
20   DOES #11 THROUGH #20, UNKNOWN                               Dept:         Courtroom 4
     AGENTS OF THE CALIFORNIA FISH                               Judge:        NONE
21   AND WILDLIFE DEPARTMENT,
                                                                 Action Filed: April 10, 2020
22                                          Defendants.
23

24                                              INTRODUCTION
25        Plaintiff Apothio, LLC, (Apothio) seeks “leave to file and notice of supplemental

26   information regarding defendants’ disclosure of probable cause affidavit.” Department of Fish

27   and Wildlife and Charlton H. Bonham (State Defendants) oppose this latest “supplemental”

28
                                                             1
           State Defendants’ Opposition to Plaintiff’s Motion for Leave to File and Notice of Supplemental Information
                                                                                  (Case No. 1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 75 Filed 01/19/21 Page 2 of 3


 1    briefing request by Apothio as an improper attempt to sur-reply its opposition to defendants’

 2    motion to dismiss.

 3                                                      DISCUSSION
 4          Apothio’s motion for leave appears to be an attempt to augment its briefing in opposition to

 5    defendants’ motions to dismiss and strike the complaint. That briefing has long ago closed. Fed.

 6    R. Civ. P. 78, L. R. 230. As such it is improper.

 7          Moreover, the motion fails to request notice of the probable cause affidavit, apparently

 8    assuming notice was taken with defendants’ motion to stay discovery, which was granted by the

 9    court January 8, 2021. ECF 72. The motion lacks reference to any authority supporting the
10    motion. Finally, the motion makes multiple unsubstantiated assertions and legal and factual
11    conclusions about the affidavit of probable cause. Accordingly, the State Defendants oppose
12    granting leave to Apothio to supplement its briefing in opposition to the motions to dismiss and
13    strike.
14                                                     CONCLUSION
15          State Defendants request the court deny Apothio’s motion for “leave to file and notice of

16    supplemental information regarding defendants’ disclosure of probable cause affidavit.” If the

17    court is inclined to grant leave, State Defendants request leave to file supplemental argument

18    addressing the notice, the affidavit of probable cause, and Apothio’s arguments.

19
20   Dated: January 19, 2021                                        Respectfully Submitted,
21                                                                  XAVIER BECERRA
                                                                    Attorney General of California
22                                                                  BRUCE D. MCGAGIN
                                                                    Supervising Deputy Attorney General
23
                                                                      /s/ Kelly Smith
24
                                                                    KELLY T. SMITH
25                                                                  Deputy Attorney General
                                                                    Attorneys for Defendants, Department of Fish
26                                                                  and Wildlife and Director Charlton H.
                                                                    Bonham
27

28
                                                                2
                State Defendants’ Opposition to Plaintiff’s Motion for Leave to File and Notice of Supplemental Information
                                                                                       (Case No. 1:20-cv-00522-NONE-JLT)
       Case 1:20-cv-00522-NONE-JLT Document 75 Filed 01/19/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

Case Name:       Apothio, LLC. v. CDFW, et. al.           No.    1:20-CV-00522

I hereby certify that on January 19, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
STATE DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO
FILE AND NOTICE OF SUPPLEMENTAL INFORMATION REGARDING
DEFENDANTS’ DISCLOSURE OF PROBABLE CAUSE AFFIDAVIT

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on January
19, 2021, at Sacramento, California.


                S. Claiborne
                 Declarant                                           Signature

SD2020800079
34749737.docx
